DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 02/19/2020, has been received, entered and made of record. Currently, claims 1-13 pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020, 05/19/2020, 12/14/2021, 01/18/2022 and 05/19/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document U.S. Pat. No. 6,558,623 on page 2 of the specification.
Reference U.S. Pat. No. 6,558,623 is a general background reference(s) covering a device and a method to quality check or inspect microarrays.

Claim Objections
Claims 1-13 are objected to because of the following informalities: the claims should recite “first and second cameras” instead of “first and second camera”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. US 2003/0143756 A1 (hereinafter referred to as Fisher) in view of Kim et al. US 2006/0044378 A1 (hereinafter referred to as Kim).

Referring to claim 1, Fisher discloses a microarrayer for dispensing reagent onto a substrate (fig.8), comprising 
         a dispensing print head (fig.8, dispensing head 210) adapted to load reagent and provided with a plurality of nozzles to dispense said at least reagent on the substrate ([0039] and [0045]) (Note: a processor 140 causes the head 210, provided with a plurality of ejectors, to be loaded with fluids to be dispended onto the substrate 10), 
       wherein the print head is mounted in the microarrayer (fig.8) to allow the print head to move with respect to the substrate in subsequent, essentially, parallel print passes, wherein the print head moves during a first print pass between a first end of the substrate toward a second end of the substrate and during a subsequent printpass in the opposite direction (fig.6 and [0034]) (Note: the head 210 moves with respect to the substrate in subsequent parallel print passes, wherein the head moves from left to right during a first print pass and during a subsequent printpass in the opposite direction (from right to left)). 
       Fisher fails to disclose the microarrayer being characterised in that the microarrayer comprises a first camera adapted to move behind the print head during a print pass and a second camera adapted to move ahead of the print head during said print pass, the first and second camera being adapted to obtain images of the substrate.
      However, in the same field of endeavor of microarrayer art, Kim discloses the microarrayer being characterised in that the microarrayer comprises a first camera (fig.1, camera 25) adapted to move behind the print head during a print pass and a second camera (fig.1, camera 23) adapted to move ahead of the print head during said print pass, the first and second camera being adapted to obtain images of the substrate ([0040]-[0043]) (Note: the reference discloses a microarrayer comprising a first camera 25 adapted to move behind the print head 10 during a print pass and a second camera 23 adapted to move ahead of the print head during said print pass, the first and second camera being adapted to obtain images of the substrate).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the microarrayer of Fisher with a first camera adapted to move behind the print head during a print pass and a second camera adapted to move ahead of the print head during said print pass, the first and second camera being adapted to obtain images of the substrate as taught by Kim. The suggestion/motivation for doing so would have been to provide a substrate inspecting apparatus capable of precisely inspecting a substrate to determine whether a printing operation is accurately performed and reducing processing time (see Kim [0012]).

Referring to claim 2, Fisher in view of Kim discloses the microarrayer according to claim 1. Kim discloses wherein during a print pass the camera ahead of the print head is adapted to obtain an image of the substrate before the dispensing of the reagent on the substrate and wherein the camera behind the print head is adapted to obtain an image of the substrate after the dispensing of the reagent on the substrate ([0041]-[0042]) (Note: When the print head 10 is moved in the X direction toward a right side, the first camera 23 is disposed in a leading position in the moving direction of the print head 10 to photograph the substrate 5 before the substrate is printed on and when the print head 10 is moved in the X direction toward the right side, the second camera 25 is disposed in the trailing position in the moving direction of the print head 10 to photograph the substrate 5 after the substrate is printed on).
The same motivation provided for claim 1 is applicable.

Referring to claim 3, Fisher in view of Kim discloses the microarrayer according to claim 1. Kim discloses wherein the first and second camera and the print head are positioned on a straight line (fig.1) (Note: the cameras 23, 25 and the print head 10 are positioned on a straight line on the moving part 27).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the microarrayer of Fisher with a concept wherein the first and second camera and the print head are positioned on a straight line as taught by Kim. The suggestion/motivation for doing so would have been to improve inspection of the substrate.

Referring to claim 4, Fisher in view of Kim discloses the microarrayer according to claim 1. Kim discloses wherein the microarrayer is provided with processing means (fig.2, control part 30) connected to the first and second camera, to allow the processing means to process images obtained by said first and second camera ([0037] and [0043]) (Note: the control part 30 receives the first image A and the second image B from the first camera 23 and the second camera 25, respectively, and compares the remaining image after subtracting the first image A from the second image B with the reference pattern C. The control part 30 determines that the printing operation is being performed accurately on the substrate 5 when the remaining image corresponds with the reference pattern C).
The same motivation provided for claim 1 is applicable.

Referring to claim 5, Fisher in view of Kim discloses the microarrayer according to claim 4. Fisher further discloses wherein the microarrayer is provided with control means (fig.8, input device 312), connected to the processing means (fig.8, processor 140), wherein the control means are adapted to generate instructions for operating the print head, based on data received from the processing means ([0042] and [0044]) (Note: the processor 140 controls the head 210 based on instructions from the input device 312).

Referring to claim 8, Fisher discloses a method for obtaining images of a substrate during the operation of a microarrayer for dispensing solution onto a substrate (fig.8), wherein the microarrayer comprises 
     a dispensing print head (fig.8, dispensing head 210) adapted to load reagent and provided with a plurality of nozzles to dispense said reagent on the substrate ([0039] and [0045]) (Note: a processor 140 causes the head 210, provided with a plurality of ejectors, to be loaded with fluids to be dispended onto the substrate 10), 
      the print head being mounted in the microarrayer to allow the print head to move with respect to the substrate in subsequent, essentially, parallel print passes, wherein the print head moves during a first print pass between a first end of the substrate toward a second end of the substrate and during a subsequent printpass in the opposite direction (fig.6 and [0034]) (Note: the head 210 moves with respect to the substrate in subsequent parallel print passes, wherein the head moves from left to right during a first print pass and during a subsequent printpass in the opposite direction (from right to left), 
     wherein the microarrayer further comprises a camera (fig.8, camera 304) adapted to move ([0042]),
      wherein the method comprises: moving the print head with respect to the substrate in a first printpass, dispensing reagent on the substrate by using the print head, and using the camera to obtain an image of the reagent printed on the substrate (fig.6, [0034] and [0042]) (Note: the head 210 moves with respect to the substrate by dispensing reagent on the substrate and using camera 304 to capture images).
    Fisher fails to disclose wherein the microarrayer further comprises a first camera adapted to move ahead of the print head during a print pass and a second camera adapted to move behind the print head during said print pass, wherein the method comprises: moving the print head with respect to the substrate in a first printpass, dispensing reagent on the substrate by using the print head, and using the camera moving behind the print head to obtain an image of the reagent printed on the substrate.
     However, in the same field of endeavor of microarrayer art, Kim discloses wherein the microarrayer further comprises a first camera (fig.1, camera 23) adapted to move ahead of the print head during a print pass and a second camera (fig.1, camera 25) adapted to move behind the print head during said print pass ([0040]-[0042]) (Note: the reference discloses a microarrayer comprising a first camera 25 adapted to move behind the print head 10 during a print pass and a second camera 23 adapted to move ahead of the print head during said print pass), 
     wherein the method comprises: moving the print head with respect to the substrate in a first printpass, dispensing reagent on the substrate by using the print head, and using the camera moving behind the print head to obtain an image of the reagent printed on the substrate ([0042]) (Note: when the print head 10 is moved in the X direction toward the right side, the second camera 25 is disposed in the trailing position in the moving direction of the print head 10 to photograph the substrate 5 after the substrate is printed on).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the microarrayer of Fisher with a first camera adapted to move ahead of the print head during a print pass and a second camera adapted to move behind the print head during said print pass, wherein the method comprises: moving the print head with respect to the substrate in a first printpass, dispensing reagent on the substrate by using the print head, and using the camera moving behind the print head to obtain an image of the reagent printed on the substrate as taught by Kim. The suggestion/motivation for doing so would have been to provide a substrate inspecting apparatus capable of precisely inspecting a substrate to determine whether a printing operation is accurately performed and reducing processing time (see Kim [0012]).

With respect to claim 9, the same ground of rejection provided for claim 2 is applicable herein.
With respect to claim 10, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 11, the same ground of rejection provided for claim 5 is applicable herein.

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Kim, and further in view of Fisher (US 2003/0104370 A1).

Referring to claim 6, Fisher in view of Kim discloses the microarrayer according to claim 1, except wherein the microarrayer is provided with illumination means to illuminate the substrate prior to or during the obtaining of an image by means of the first and/or second camera.
     However, in the same field of endeavor of microarrayer art, Fisher (US 2003/0104370 A1) discloses wherein the microarrayer is provided with illumination means (fig.4, light source 50) to illuminate the substrate prior to or during the obtaining of an image by means of the first and/or second camera ([0030]-[0031]) (Note: the reference discloses the microarrayer is provided with a light source 50 to illuminate the substrate 10 during the obtaining of an image by the camera 60).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the microarrayer of Fisher in view of Kim with illumination means to illuminate the substrate during the obtaining of an image by means of the camera as taught by Fisher (US 2003/0104370 A1). The suggestion/motivation for doing so would have been to improve image quality.
Referring to claim 7, Fisher in view of Kim and Fisher (US 2003/0104370 A1) discloses the microarrayer according to claim 6. Fisher (US 2003/0104370 A1) discloses wherein the microarrayer is provided with reflective means (fig.5, mirror segment 28) positioned underneath the substrate (fig.5, substrate 10), to reflect light transmitted by means of the illumination means (fig.5, light source 50) to thereby increase the contrast of the images to be obtained by the camera ([0031]) (Note: sensor 64 images a first droplet set, whereas light from source 50 passes through substrate 10 from front side 11a at a position other than the first droplet set before being reflected by mirror segment 28 to pass back through the back side 11b of substrate 10 and the first droplet set).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the microarrayer of Fisher in view of Kim with reflective means positioned underneath the substrate, to reflect light transmitted by means of the illumination means as taught by Fisher (US 2003/0104370 A1). The suggestion/motivation for doing so would have been to improve image quality for proper inspection.

With respect to claim 12, the same ground of rejection provided for claim 6 is applicable herein.
With respect to claim 13, the same ground of rejection provided for claim 7 is applicable herein.

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675